Citation Nr: 0901753	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  99-10 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a liver condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 1996 and February 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

In November 1996, the RO denied a claim for service 
connection for a liver condition.  The veteran requested that 
his claim be reconsidered in February 1997 and provided a 
medical opinion from Joseph Lauterstein, M.D.  It was Dr. 
Lauterstein's opinion that the veteran's chronic hepatitis, 
and indeed even the liver transplantation, was service 
connected to his hepatitis during the military.  In February 
1998, the RO denied reopening the claim, and the veteran 
perfected an appeal to the Board.  

The Board points out that the statement from Dr. Lauterstein 
was received prior to the expiration of the appeal period as 
to the November 1996 rating decision and is new and material 
evidence.  Accordingly, it is considered as having been filed 
in connection with the claim which was pending at the 
beginning of the appeal period.  See 38 C.F.R. § 3.156(b) 
(2008).  Therefore, the issue on appeal is properly 
characterized on the title page of this decision.         

The Board remanded the issue of service connection for a 
liver condition for additional development in December 2000.    


FINDING OF FACT

The veteran's liver condition, diagnosed as Hepatitis C, is 
related to his active service.  




CONCLUSION OF LAW

The criteria for service connection for a liver condition 
have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish service connection for a liver 
condition.  He has stated that he was treated for a liver 
problem at Camp Kilmer in New Jersey in 1946.  

Service connection will be granted if the evidence shows that 
a disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be presumed 
for cirrhosis of the liver if manifested to a compensable 
degree (10 percent) within a one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Unfortunately, the veteran's service records are not 
available.  See February 1996 letter to the veteran; November 
1996 VA Form 21-3101.  Records from Camp Kilmer dated between 
April 1946 and July 1946 have been associated with the claims 
folder.  These records reveal that the veteran was seen in 
sick call on three occasions.  Two visits were in June 1946 
and the other was in July 1946.  None of the records indicate 
for what the veteran received treatment.  

The veteran has reported that he was in the infantry during 
service and that he was involved in the invasion of the 
concentration camps in Germany.  His son also reported that 
the veteran told him about his combat action in the Battle of 
the Bulge and being involved in the liberation of Auschwitz.  
While the veteran's service personnel records are not 
available, the Board has no reason to doubt his credibility.  
Given the nature of the veteran's service, his representative 
has argued that it is reasonable that the veteran most likely 
would have come into contact with blood during service.  The 
Board agrees.  See 38 U.S.C.A. § 1154(b).

Post-service medical records include a March 1996 letter from 
the veteran's physician, who reported that the veteran had 
abnormal liver chemistries going back to at least 1988.  The 
veteran's physician indicated that the veteran was referred 
to him in June 1995 with complaints of increasing abdominal 
girth.  At that time, a CT scan showed evidence of ascites 
with a small nodular liver and an enlarged spleen; the 
veteran also had a prolonged prothrombin time approximately 
three seconds above control with a low platelet count, which 
precluded liver biopsy.  The veteran had no history of 
alcohol intake but was reported to have had blood 
transfusions at the time of coronary artery bypass grafting 
in 1984.  The veteran also gave a remote history of hepatitis 
while in service.  Hepatitis serology showed a positive 
hepatitis C antibody and a positive PCR.  Because of the 
apparent progression to cirrhosis, the veteran was not felt 
to be a candidate for Interferon therapy.  See letter from 
Dr. S.D. Leidner.  

A May 1996 record from the Community General Hospital of 
Sullivan County reveals that the veteran was readmitted for 
massive ascites.  It was noted that he had a history of 
chronic liver disease secondary to hepatitis C with known 
cirrhosis and recurrent ascites.  The impression made, in 
pertinent part, was cirrhosis secondary to chronic hepatitis 
C.  A June 1996 surgical pathology report indicates that a 
needle liver biopsy showed findings consistent with a history 
of hepatitis C.  See record from The Mount Sinai Laboratory.  
A liver transplant was ultimately performed at The Mount 
Sinai Medical Center in June 1996 as a result of end-stage 
liver disease due to hepatitis C cirrhosis.  The veteran's 
discharge summary contains a brief history of a diagnosis of 
jaundice in 1964.  See record from The Mount Sinai Medical 
Center.  

In a February 1997 letter, Joseph Lauerstein, M.D. reported 
that he had been caring for the veteran since 1973 and that 
the veteran had a history of hepatitis dating back to his 
military service.  Dr. Lauterstein reported that the 
hepatitis became chronic and severe enough to require a liver 
transplant.  It was Dr. Lauterstein's opinion that the 
veteran's chronic hepatitis, and indeed even the liver 
transplantation, was service connected to his hepatitis 
during the military.  

VA Medical Center (VAMC) in Albany reveal that the veteran 
was admitted in April 1965 with complaints of nervousness, 
dizziness and epigastric pain.  He reported that he had had 
these symptoms, intermittently, since 1958.  The diagnosis 
made at the time of his May 1965 discharge was chronic 
duodenal ulcer disease (psychosomatic complaints) manifested 
by dizziness.  A July 1976 record from The Mary Imogene 
Bassett Hospital reports that the veteran's liver enzymes 
were completely normal.  A November 1994 ultrasound of the 
abdomen conducted at the VAMC in Castle Point revealed that 
the veteran's liver did not appear enlarged, though the 
echogenecity of the liver was not uniform, raising the 
question of chronic parenchymal disease.  The impression made 
was suggestion of chronic liver disease with no associated 
mass or biliary obstruction.  

The veteran underwent a VA compensation and pension (C&P) 
liver, gall bladder, and pancreas examination in July 2002.  
The examiner noted that the veteran had a liver transplant 
for hepatitis C in June 1996 due to chronic liver disease.  
As for the veteran's risk factors for liver disease, the 
examiner noted that the veteran did not receive any 
transfusion or organ transplant before 1992 and had no 
hemodialysis, tattoo, body piercing, intravenous drug use, 
occult blood exposure, percutaneous blood exposure, high risk 
sexual activities, and no intravenous gamma-globulin.  
Following physical examination, the impression made was liver 
transplant because of chronic hepatitis C in 1996.  The 
examiner indicated that the claims folder was not available 
and that an opinion would be rendered after its review.  

The VA examiner subsequently provided an opinion in September 
2004.  He noted the lack of the veteran's service records and 
reported reviewing a February 1997 letter from a private 
practitioner, who indicated that he had been caring for the 
veteran since 1973 and that the veteran had a history of 
hepatitis since service.  The VA examiner opined that it is 
at least as likely as not that the veteran's hepatitis was 
caused by or the result of service.  The rationale used by 
the VA examiner was that hepatitis C is a chronic, long-
standing, viral liver disease that can stay in the liver for 
years, such as in the veteran's case.  

The medical evidence of record contains conflicting 
information regarding whether the veteran was treated for 
hepatitis or jaundice prior to being diagnosed, and whether 
he had any blood transfusions.  In a September 1994 VA Health 
Questionnaire for Dental Outpatients, the veteran denied 
having or ever having hepatitis or jaundice.  At the time of 
his discharge following the June 1996 liver transplant, 
however, he reported that he had been diagnosed with jaundice 
in 1964.  See record from The Mount Sinai Medical Center.  
Records from an August 1984 cardiac catheterization and a 
March 1985 aortocoronary saphenous vein bypass graft do not 
appear to indicate any transfusion(s) occurred, and when the 
veteran was seen with severe pain in his left flank at Robert 
Packer Hospital in December 1985, he denied any blood 
transfusions.  He also denied receiving any blood 
transfusions prior to 1992 during the July 2002 C&P 
examination.  

In view of discrepancy in the records as to whether the 
veteran did have a blood transfusion prior to 1992, the 
evidence that shows he had normal liver enzymes in July 1976 
but abnormal liver chemistries going back to at least 1988, 
and the VA examiner's opinion that is premised on a February 
1997 letter from a private physician reporting that the 
veteran had a history of hepatitis in service, the Board 
determined that an additional medical opinion would be 
helpful in determining whether it is as likely as not that 
the veteran's hepatitis C is causally related to exposure to 
the hepatitis C virus (HCV) during his active military 
service.  The physician providing the opinion was asked to 
include pertinent discussion of the potential risk factors 
for the veteran's exposure to HCV, both in service and post-
service (to include the likelihood that the perfusate used 
during cardiopulmonary bypass in March 1985 contained donor 
blood); the findings which identify the clinical onset of his 
type-C chronic viral hepatitis, including the significance of 
the hepatocellular enzyme levels in late 1972 and early 1973; 
and the interpretation of viral hepatitis serologic testing 
conducted in June 1995.  

The requested opinion was provided in May 2008 by Dr. M.F. 
Chang, Assistant Professor of Medicine in the Section of 
Gastroenterology and Hepatology at the Portland VAMC.  Dr. 
Chang reported that the HCV is a virus that can only be 
contracted through exposure to infected bodily fluids.  HCV 
cannot be contracted through skin contact, but must pass into 
the blood stream and infect the liver.  The known risk 
factors for contracted HCV include the following: 
percutaneous injection of drugs using a contaminated needle, 
nasal ingestion of cocaine using a contaminated straw or 
similar device, tattoo application using a contaminated 
needle, body piercing using a contaminated needle, blood 
transfusion before 1992, and unprotected sexual intercourse.  
Dr. Chang reported that sexual intercourse is included in the 
list of risk factor though recent research has shown that 
sexual transmission is extremely difficult.  Additionally, 
Dr. Chang reported that it was important to note that over 30 
percent of individuals infected with HCV have no identifiable 
risk factor at the time of interview.

Dr. Chang indicated that after reviewing the veteran's 
records, he found no overt description of intravenous drug 
use, nasal cocaine use, tattoo application, piercings, 
multiple sexual partners, or sexual contact with an infected 
partner.  There was reference to a blood transfusion in 1985 
at the time of his coronary artery bypass surgery, which did 
represent a risk factor for the contraction of HCV.

Dr. Chang reported that the data in the claims folder has 
almost no information regarding the history of the veteran's 
liver disease prior to the liver transplant referral letter 
by Dr. Leidner in March 1996.  The veteran was admitted to 
the hospital for chest pain in December 1972, at which time 
his liver chemistries were checked and were all within normal 
limits with no evidence of liver inflammation.  The veteran 
had repeat liver chemistries again in January 1973, which 
were also normal.  A hepatitis C RNA PCR was performed in 
June 1995 that demonstrated the presence of HCV RNA particles 
in the blood and confirmed infection with hepatitis C.  Dr. 
Chang reported that review of the cardiology clinic notes by 
Dr. Lauterstein from 1975 to 1987 make no legible reference 
to liver disease or abnormal liver chemistry tests.  

Dr. Chang inserted a comment on the natural history of HCV 
infection, indicating that hepatitis C infection is a 
chronic, subclinical illness.  Persons infected with this 
virus usually have no knowledge or overt symptoms while 
infected until late in the disease.  Additionally, liver 
chemistries can fluctuate and a proportion of persons 
infected with hepatitis C may have liver chemistries that 
fall within the high-normal range.  Therefore, the absence of 
findings in the claims folder, as well as the absence of a 
specific "liver" complaint, does not refute the presence of 
HCV infection.  

Dr. Chang continued by stating that, likewise, it is also 
uncommon for hepatitis C to induce severe illness when 
contracted.  Many veterans describe "jaundice" or 
contracting an "acute liver disease" while in the service, 
which in the majority of cases represents infection with 
hepatitis B or A.  Review of the claims folder was noted to 
reveal anecdotal reference to "jaundice" while in the 
military.  The overwhelming majority of persons infected with 
HCV have no symptoms at the time of infection, and those that 
do have symptoms very rarely have jaundice.  The clinical 
course of jaundice, with several months of convalescence, is 
much more typical for hepatitis B infection, not hepatitis C 
infection.  That said, this makes the diagnosis of the onset 
of HCV infection almost impossible without identifying an 
overt risk factor (IV drug use, blood transfusion, etc.).  
The only overt risk factor in the claims folder that one can 
find is the blood transfusion that the veteran received at 
the time of his heart surgery in 1985.  It would seem logical 
then that the most likely time of infection occurred in 1985.  
However, this logic is flawed, as the time course for HCV 
from infection to the development of cirrhosis is normally in 
the 20 to 30 year time range.  The veteran presented with 
liver failure in 1995, suggesting a time progression of only 
11 years.  Though it is possible that the veteran contracted 
HCV in 1984 and developed cirrhosis after only 10 years, it 
is not probable.  Dr. Chang found that, ultimately, there was 
insufficient evidence to determine the time of the veteran's 
infection as there is no information available during 
military service (1944 to 1946) to assess his risk during 
that time.  Dr. Chang found that it would be helpful to know 
risk factors for HCV before and after service time to see if 
a risk factor can localize the time of infection and 
exposures during service (i.e., blood exposure, combat 
wounds, tattoos, IV drug use, hospitalizations, etc.) to 
localize the time of infection during military service.

In conclusion, Dr. Chang noted that the interpretation of the 
blood test from June 1995 indicates that HCV RNA particles 
were isolated in the veteran's blood.  This blood test 
demonstrates the presence of HCV in the veteran's blood and 
is definitive evidence of active infection with the hepatitis 
C virus.  

The Board finds that the evidence of record supports the 
claim for service connection for a liver condition.  The 
Board acknowledges the opinion provided by the VA examiner, 
who determined that it is at least as likely as not that the 
veteran's hepatitis was caused by or the result of service.  
The examiner supported this opinion by noting that hepatitis 
C is a chronic, long-standing, viral liver disease that can 
stay in the liver for years, such as in the veteran's case.  
Dr. Chang concluded that there was insufficient evidence to 
determine the time of the veteran's infection.    

Based on the above, the Board finds that the evidence is in 
equipoise; hence, the claim for service connection for 
Hepatitis C is granted.  The duty to notify and assist has 
been met to the extent required.  38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  


ORDER

The claim for service connection for a liver condition is 
granted.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


